Citation Nr: 1810971	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  10-28 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability, to include patellofemoral syndrome.

4.  Entitlement to service connection for a left knee disability, to include patellofemoral syndrome.

5.  Entitlement to service connection for a left wrist disability, to include degenerative arthritis.

6.  Entitlement to an increased rating in excess of 10 percent for tendonitis of the right wrist.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1979 and August 1981 to September 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for left wrist and bilateral knee disabilities.  The RO also continued the Veteran's disability rating at 10 percent for her right wrist disability.  When, as here, a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board acknowledges that the issues of entitlement to service connection for vertigo and posttraumatic stress disorder (PTSD), and whether new and material evidence has been received to establish the claim of service connection for sleep apnea have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The issues of entitlement to service connection for a bilateral knee disability and entitlement to an increased rating in excess of 10 percent for tendonitis of the right wrist are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  A November 2005 rating decision denied service connection for a bilateral knee disability based on no current disability.  That same month, VA notified the Veteran of that decision.  The Veteran did not perfect an appeal of this decision nor did she submit new and material evidence to substantiate the claims. 

2.  Since the November 2005 rating decision, the Veteran has submitted information regarding a current right knee disability.  This new evidence relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right knee disability.

3.  Since the November 2005 rating decision, the Veteran has submitted information regarding a current left knee disability.  This new evidence relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left knee disability.

4.  The Veteran's left wrist disability is etiologically related to her time in active service.


CONCLUSIONS OF LAW

1.  The November 2005 rating decision, which denied entitlement to service connection for bilateral knee pain, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. 
§ 20.1103 (2017).

2.  The additional evidence received since the November 2005 rating decision is new and material, and the claim of entitlement to service connection for a right knee disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The additional evidence received since the November 2005 rating decision is new and material, and the claim of entitlement to service connection for a left knee disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  The criteria to establish service connection for a left wrist disability have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefits sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  38 U.S.C. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

II.  New and Material Evidence 

In this case, the Veteran asserts that her bilateral knee disability was related to her time on active duty.  See October 2007 claim.  

In June 2005, the Veteran filed a service connection claim for her bilateral knee disability.  See June 2005 statement.  In a November 2005 rating decision, the RO denied the Veteran's claim because she did not exhibit a current disability.  The Veteran was required to file a notice of disagreement (NOD) within one year from the date the November 2005 rating decision was mailed.  See 38 U.S.C. 
§ 7105(b)(1).  The Veteran did not do so; as such, the November 2005 rating decision became final.  See 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 3.160, 20.201, 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

To reopen a previously and finally-disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  38 U.S.C. § 7105(c).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court of Appeals for Veterans Claims (Court) held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist.  

At the time of the November 2005 rating decision, the record consisted of the Veteran's service treatment records, VA medical treatment records, lay statements, and a general VA medical examination.      

Since then, the Veteran obtained treatment at the Indianapolis VAMC.  There, she indicated she continued to have bilateral knee pain but decided to put up with it given its "chronicity."  See March 2013 VA medical treatment record.  Importantly, the physician then stated that an examination indicated she had patellofemoral syndrome, a current disability.  Id.  This new evidence, coupled with evidence already of record, therefore relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for a bilateral knee disability and warrants reopening of those claims.  The issues of entitlement to service connection for a bilateral knee disability are addressed in the REMAND portion of the decision.  

III.  Service Connection 

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.303(b), claims for chronic diseases enumerated in 38 C.F.R. § 3.309(a) benefit from a relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms, such as joint pain for degenerative joint disease, does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

The Federal Circuit, however, has clarified that this notion of continuity of symptomatology since service under  38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is such an enumerated disease.   Accordingly, service connection may be granted on a presumptive basis for arthritis if it is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309(a).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first and second Shedden elements are met.  The evidentiary record contains diagnoses for osteoarthritis and an x-ray showed a "chronic appearing deformity of the distal radius.  Possibly old healed fracture."  See July 2010 Dr. N.V. medical opinion; see also February 2006 x-ray.  On active service, the Veteran complained of wrist pain.  Specifically, she fell forward and landed on her wrists while stationed in West Berlin.  See January 1983 service treatment record.    

As such, this case's disposition centers on whether the Veteran's left wrist disability was attributable to time spent in service.  In July 2010, the Veteran obtained a positive nexus opinion as to her left wrist from her medical treatment provider at the R.L.R. VA Medical Center (VAMC).  See July 2010 Dr. N.V. medical opinion.  Specifically, the physician stated that he had treated the Veteran since August 2001.  Further, he stated that the Veteran had "a history of chronic arthritis in both wrists, stemming from a right wrist fracture that occurred in 1983 while stationed in Germany."  Importantly, the physician opined that the Veteran had developed arthritis in both wrists as a result of "the wrist fracture, and the subsequent strain from frequent, repetitive push-ups that she did throughout the last 17 years as part of her training in the military."  Id.  Importantly, the examiner also stated that the Veteran wears wrist splints and uses arthritis medications as needed.       

There is no negative nexus opinion of record.  Based on the above, the Board finds there is competent evidence of record establishing a link between the Veteran's left wrist disability and her time in service.  Accordingly, the Board finds that a grant of service connection is warranted for a left wrist disability.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened; to this extent only, the appeal is granted.

Service connection for a left wrist disability is granted.


REMAND

The Board finds that further development is required prior to final adjudication of the Veteran's bilateral knee and right wrist disability claims.  

Consistent with VA's duty to assist, VA must provide a medical examination when there is evidence of (1) a current disability; (2) an in-service event, injury, or disease; (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision. See McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also 38 U.S.C. § 5103A (d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, has a low evidentiary threshold.  See 20 Vet. App. at 83.

As to the Veteran's bilateral knee claim, the Veteran has been diagnosed with patellofemoral syndrome in both knees.  See March 2013 VA treatment record.  Her service treatment records show complaints of bilateral knee pain that worsened in training.  She was diagnosed with "overuse syndrome."  See September 1993 service treatment record.  She has also alleged continuous pain since service, to include after two 100 kilometer marches in 1993 and 1995.  As the Veteran has attested to bilateral knee symptoms derived from events in service, a medical examination is necessary to determine if the Veteran's bilateral knee disability is attributable to service.  See 20 Vet. App. at 83.

As to the increased rating claim, the Board finds that a new examination is warranted.  The Veteran's last VA examination for her service-connected right wrist disability was over five years ago.  See July 2012 VA examination.  Since her last VA examination, the Veteran has suggested that her symptoms associated with this disability have worsened.  See January 2018 Appellate Brief.  Where a Veteran asserts that a disability has worsened since her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); see also Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  On remand, the AOJ should afford the Veteran a new VA examination to determine the current severity of her right wrist disability.


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records to the extent possible, to include treatment records dated from April 2017 to present.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and her representative of the status of her records, and give the Veteran the opportunity to obtain the records on her own.

2.  Schedule the Veteran for an examination to determine the nature and etiology of her bilateral knee disability and to determine the current severity of her right wrist disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination must include a notation that this record review took place.  

After the record review and examination of the Veteran, the VA examiner should identify all bilateral knee disabilities and take updated x-rays of both knees.  For each identified bilateral knee disability, the examiner is asked to respond to the following inquiry:

Is it as likely as not that the Veteran's bilateral knee disability, to include patellofemoral syndrome, was either incurred in, or otherwise related to, the Veteran's active military service?  

In rendering this opinion, the examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.  The examiner is not to improperly discount the Veteran's lay statements or mistakenly rely on an absence of medical evidence in the record to support his or her conclusions.  

Further, the examiner is to discuss the Veteran's in-service knee injuries and treatment.  This includes a discussion of the Veteran's continuity of symptomatology since service.  Specifically, the examiner is to discuss her long marches and treatment sought for knee pain in service.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  

The complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

As to the right wrist, any indicated diagnostic tests and studies should be accomplished.  

All pertinent symptomatology and findings should be reported in detail, including range of motion (ROM) testing for the bilateral wrists.  In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner must assess the degree of severity of any pain.  

Tests of joint movement against varying resistance must be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use must also be described by the examiner.  The examiner must assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.
  
The examiner must also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  Specifically, if the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

The examiner should also ensure that, consistent with 
38 C.F.R. § 4.59, the VA examination report contains range of motion testing of the bilateral wrists, including active, passive, weight-bearing, and non-weight-bearing, including the results following repetitive motion testing and whether there is any functional loss (please describe as stated above).  If any of the range of motion testing described above cannot be performed or is not medically appropriate, it should be explained why.

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

3.  The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination reports and opinions comply with the Board's remand instructions.

4.  After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case (SSOC), and return the case to the Board.

The Veteran and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


